Citation Nr: 1519508	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-31 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
 
The Veteran testified at a February 2015 videoconference hearing before the undersigned Veterans' Law Judge, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had onset in service or was caused by or related to the Veteran's active military service.

2.  The Veteran's tinnitus had onset in service or was caused by or related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2014).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In the instant case, service personnel records reflect that the Veteran's military occupational specialty (MOS) was an Infantry Fire Crewman.  The Veteran has testified at his February 2015 videoconference hearing that his duties included loading and firing mortars, as well as the .106 mm recoilless rifle.  Accordingly, significant in-service exposure to hazardous noises is conceded.

Additionally, a March 2013 VA examination found that the Veteran met the criteria for a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 and diagnosed the Veteran with tinnitus.  

At issue is whether the Veteran's current hearing loss and tinnitus are related to service.  While the March 2013 VA examiner opined that these disabilities are less likely than not caused by the Veteran's in-service noise exposure, in March 2015, the Veteran's physician's assistant, J.K., submitted a statement concluding that the Veteran's hearing loss and tinnitus were as likely as not caused by his military noise exposure.  As the Board does not find either opinion to be of significantly greater probative value than the other, the evidence stands in relative equipoise and the benefit of the doubt is awarded the Veteran.  Entitlement to service connection for bilateral hearing loss and tinnitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


